Name: Council Decision of 22Ã December 2009 appointing three Polish members and two Polish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-12-31

 31.12.2009 EN Official Journal of the European Union L 353/68 COUNCIL DECISION of 22 December 2009 appointing three Polish members and two Polish alternate members of the Committee of the Regions (2009/1025/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Three members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Rafal DUTKIEWICZ, Mr Krzysztof SZYMAÃ SKI and Mr Brunon SYNAK. One alternate member's seat has become vacant following the end of the term of office of Mr Norbert OBRYCKI. An alternate member's seat has become vacant following the appointment of Mr Konstanty DOMBROWICZ as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: a) as members:  Mr Konstanty DOMBROWICZ, prezydent miasta Bydgoszczy (change of mandate),  Mr Marcin JABÃ OÃ SKI, marszaÃ ek wojewÃ ³dztwa lubuskiego,  Mr Jan KOZÃ OWSKI, marszaÃ ek wojewÃ ³dztwa pomorskiego, and b) as alternate members:  Mr WÃ adysÃ aw HUSEJKO, marszaÃ ek wojewÃ ³dztwa zachodniopomorskiego,  Ms ElÃ ¼bieta RUSIELEWICZ, Radna Miasta Bydgoszczy. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN (1) OJ L 56, 25.2.2006, p. 75.